Without discussing whether the undisputed facts show contributory negligence on the part of plaintiff, I think there should be a reversal for error in charging plaintiff's eighth request. This charge was clearly misleading and confusing on the subject of contributory negligence, and was in violation of the principle declared in Sanders v. Aiken Mfg. Co., 71 S.C. 59,50 S.E., 679, wherein the Court held it was error to instruct the jury that contributory negligence of a negative character, such as lack of vigilance, would not relieve a defendant of liability for negligence. The charge was harmful, because of the issue made by defendant that the failure of plaintiff to look and listen before entering upon the railroad crossing was negligence, and proximately contributed to his injury.
MR. JUSTICE WOODS. I dissent for the reasons stated inthe opinion of Mr. Justice Jones.